       Case 1:18-cv-06626-ALC-KNF Document 111 Filed 07/09/19 Page 1 of 1

                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           Fax: 212.377.6040
                                                           E-Mail: tbutterfield@mosessinger.com



                                                           July 9, 2019

VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge
US Courthouse - SDNY
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)

Dear Judge Fox:

       We are counsel to Plaintiffs in the above referenced action. We write in accordance with
Your Honor’s Individual Practices to request a two-month extension of the schedule for the
completion of all discovery in this action. We have consulted with counsel for Defendants, who
have consented to this request. This is the third such request.

         As we indicated in our second extension request (ECF No. 105) on June 4, 2019, the
parties have exchanged discovery requests and responses. Plaintiffs’ motion to compel (ECF
No. 90) was fully briefed on May 1, 2019 and is pending. Defendants’ motion to dismiss (ECF
No. 68) is also pending before Judge Carter. On July 3, 2019, Plaintiffs filed a motion for issuance
of letters rogatory (ECF No. 109) seeking relevant documents and a deposition from Actava’s
Canadian business partner, non-party Matvil Corporation.

        Plaintiffs are advised that the letters rogatory process may take six weeks or longer. As
such, the current deadline for fact discovery (August 2, 2019) is likely insufficient to obtain and
review Defendants’ and Matvil’s documents following rulings on the pending motions, to schedule
and hold all depositions, or otherwise to complete fact discovery. Accordingly, Plaintiffs believe
that an extension of two months is warranted to allow completion of discovery.

       A proposed amended scheduling order has been filed at ECF No. 110. We thank the
Court for its consideration.

                                                           Respectfully submitted,

                                                           /s/ Toby Butterfield______

                                                           Toby Butterfield

cc:      Hon. Andrew L. Carter Jr., United States District Judge
         All Counsel (via ECF)


4301799 018529.0101
